DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/06/2021 is being considered by the examiner.

Claim Objections

Claim 3 and 9 are  objected to because of the following informalities:  
(a) Claim 3 recites the phrase "a beam a diameter" in line 18 which does not make a meaningful expression, it could be rewritten as "a beam having a diameter" or "a beam with a diameter" or any other correct grammatical form of Applicant's choice. 
(b) Claim 9 recites the phrase "wherein the wherein the metal" in line 4, the part of the phrase "wherein the" has been repeated twice one should be deleted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “substantially complete” in line 5 is being held to be indefinite as the meaning of the word “substantially” is subjective and not clear. One of ordinary skill in the art would not have a concrete idea how much completion of the coating would be interpreted as substantially complete, 70% or 90% or 95% or any other value. Different people having  ordinary skill in the art can interpret it differently. Applicant is advised to amend the relevant part of the instant claim to make it clearer. 
Claim 1 recites the limitation “desired product” 4 different times in line 7, 9, 10 and 12. All of them are being held to be indefinite as the meaning of the word “desired” is subjective term and is not clear. The word “desired” can be interpreted differently within the artisans of the same field. Even a same artisan can interpret “desired product” differently based on intended use.  Examiner also failed to interpret this as “target product” or “finished product” or “intermediate product” or “final product” or simply “product”. Applicant is advised to amend the relevant part of the instant claim to make it clearly understandable. 
 Claim 1 recites the limitation “the digital controlled energy is directed by a computerized image of both the constituent layers” in line 11 and is being held to be indefinite because this expression does not provide any clear information how an image can direct the digital controlled energy. Therefore, applicant is encouraged to amend the claim language to clarify the relevant part of the instant claim.

Claims 2-10 depend on claim 1 and incorporate the limitations therein. Therefore, claims 2-8
are rejected for the reasons set forth above in regards to claim 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurt E. Heikkila [US 9512544 B2].
Regarding claim 1,  Heikkila discloses an energy beam selective method of particle sintering, comprising,  
coating a metal particulate (a coating of an interfacial through the selection of particle type, particle size, particle shape, and interfacial modifier can form a composite to provide substantially improved 3D printed products) [column 2, line 41-45 and Claim 1] with 0.02 to 2 wt%  (minimal amounts of the interfacial modifier) [Column 5, line 11-13 and Claim 1] of an organometallic interfacial modifier (organo-metallic material) [Column 5, line 38-45, Example 1] to form a substantially complete coating on the particle, forming a coated particle (the particle is completely and uniformly coated with the interfacial modifier even if having substantial surface morphology) [Column 6, line 49-51]. Heikkila also teaches the advantages of Interfacial modifiers, as it modifies the particulate with formation of a layer on the surface of the particle reducing the intermolecular forces, improving the tendency of particle to mix with other particles, and resulting in increased material density [Column 6, line 25-29]. Interfacial modifiers coatings on particulate also improve the rheology of the composite material causing less wear on machinery and other technology useful in melt processing. Further, the interfacial modifier coatings on particulate provide an inert surface on the particulate substrate [Column 6, line 36-41]. 
Heikkila teaches forming a layer of coated particles, the layer having a thickness of about 10 to 100 microns (its ability to create almost any shape or geometric feature in three-dimensional space, or xyz-space. 3D printer resolution describes layer thickness and X-Y resolution in dpi or micrometers. Typical layer thickness is around 16 to 100 microns [Column 21, line 47-52]. Heikkila also teaches depositing a filament, with the system comprising a digitally controlled applicator, in a controlled x-y plane with subsequent z-direction filament application to obtain a preform object wherein the filament comprising: a thermoplastic polymer, a metal particulate having an exterior coating of interfacial modifier [Column 30, Calim1]. Heikkila does not explicitly teach that the particle having x-y dimensions greater than the dimensions of a desired product, however one ordinary skill in the art can easily depicts that forming a layer on a product would must have a larger x-y dimensions greater than the dimensions of a desired product.  
Heikkila further teaches selectively directing a digitally controlled energy beam onto the layer with energy and duration to sinter a portion of the layer into a shape corresponding to the desired product (selective laser sintering (SLS) is an additive manufacturing technique that uses a laser as the power source to sinter powdered material. Metal powders, aiming the laser automatically at points in space defined by a 3D model, binding the material together to create a solid structure.) [Column 20 line 15-17]. 
Heikkila teaches forming a second layer and repeating step (ii-iii) until the desired product is completed; (the technology fuses metal powder into a solid part by melting it locally using the focused laser beam. Parts are built up additively layer by layer) [Column 20 line 53-55]. It is noted that the limitation of “’the digital controlled energy is directed by a computerized image of both the constituent layers’ and an image of the desired product” in line 11 of instant Claim 1, is already being held to be indefinite and rejected under 112(b). Examiner interpreted this part of the claim and reads in the light of Heikkila’s teaching that this process allows for highly complex geometries to be created directly from the 3D CAD data, fully automatically in hours and without any tooling [Column 20 line 57-59].  
Therefore it is obvious to one of ordinary skill in the art before the effective filling date, to have an appropriate coating of organometallic interfacial modifier taught by Heikkila to get an product with increased material packing density, as the organometallic interfacial modifier reduces the intermolecular forces and improves the tendency of particle mixing. It is further noted that Heikkila’s teaching of ranges of the amount of organometallic interfacial modifier and the layer thickness is within and overlapping ranges, respectively, as stated in the instant claim 1. Therefore, it also would have been obvious to one of ordinary skill in the art before the effective filling date,  to have a value selected from the range of Heikkila’s, because the ranges disclosed by the prior art overlapping or within the claimed range have been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

	Regarding claim 4, Heikkila discloses an energy beam selective method of particle sintering, wherein the interfacial modifier is a titanium or zirconium organometallic (Interfacial modifiers used includes titanate compounds, zirconate compounds) [Column 5 line 24] (interfacial modifier used is a type of organo-metallic material, such as organo-titanate, organo-zirconate etc.) [Column 5 line 39-43]
Therefore, it would have been obvious to obvious to one of ordinary skill in the art before the effective filling date, to have selection of an organometallic interfacial modifier from the list taught by Heikkila to get an increased material packing density, as the organometallic interfacial modifier reduces the intermolecular forces and improves the tendency of particle mixing.

Regarding claim 5, Heikkila discloses an energy beam selective method of particle sintering, wherein the typical thickness of the layer is around 16 to 100 microns [Column 21, line 47-52].  Heikkila’s teaching of the range of layer thickness is within the ranges of the instant claim 1 (about 10 to 100 microns). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date,  to have a value selected from the range of Heikkila’s teaching, because the range disclosed by the prior art within the claimed range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Regarding claim 6,  Heikkila discloses an energy beam selective method of particle sintering, wherein the metal particulate comprises stainless steel as stated in the example 1 consists of metal particles 316L stainless steel and a ES-140 stainless steel [Column 27, line 11-12]. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date, to have selection of material taught by Heikkila to have an additively manufactured product to get important composite property for intended use of desired application.  

Regarding claim 7, Heikkila discloses an energy beam selective method of particle sintering, wherein the metal particulate comprises aluminum (typical materials include iron, iron alloys, steel, steel alloys, aluminum, aluminum alloys etc) [Column 21, line 64-66].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date, to have selection of material taught by Heikkila to have an additively manufactured product to get important composite property for intended use of desired application.  

	Regarding claim 8, Heikkila discloses an energy beam selective method of particle sintering, wherein the particle has a particle size of from about 2 to about 200 microns [Column 4, line 40-44].
Heikkila’s teaching of particles size range are exactly the same as stated in the instant claim 1. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date,  to have a value selected particle size from the range of Heikkila’s, because the ranges disclosed by the prior art are within the claimed range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

	Regarding claim  9, Heikkila discloses an energy beam selective method of particle sintering, wherein the wherein the metal particulate is a blend of two or more particles that differ either in particle size or in composition (a combination of a larger and a smaller particle wherein there is about 0.1 to 25 wt.% of the smaller particle and about 99.9 to about 75 wt. % of larger particles can be used where the ratio of the diameter of the larger particles to the ratio of the smaller is about 2:1, 3:1, 4: 1, 5: 1, 6: 1 or 7: 1) [Column 4, line 44-49]. Heikkila further recites Example 1 consists of metal particles 316L stainless steel and a ES-140 stainless steel of different composition and the particles were blended in a 3: 1 (big : small) ratio. [Column 27, line 13-14].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date, to have selection of different sizes and/or compositions of different material taught by Heikkila to get an additively manufactured product having appropriate material packing density and other unique and special properties as required for desired application.

Regarding claim 10, Heikkila discloses an energy beam selective method of particle sintering, wherein the packing density or particle fraction of particles in the composite material varies to specifications required for the utility of the final shaped product as formed, and suggests values for packing density, volume percent, may be greater than 75, 80, 85, 90, 95, or 99% [Column 4, line 44-49]. 
Heikkila’s teaching of packing density is greater than about 74 percent values as stated in the instant claim 1. Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date,  to have a value selected from the range of Heikkila’s teaching, because the ranges disclosed by the prior art are overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurt E. Heikkila [US 9512544 B2] as applied to claim1 above, and further in view of Benyamin Buller et. al.  [US10144176B1].

	Regarding claim 2 and 3 Heikkila discloses an energy beam selective method of particle sintering wherein the energy is a laser energy (selective laser sintering (SLS) is an additive manufacturing technique that uses a laser as the power source to sinter powdered material. Metal powders, aiming the laser automatically at points in space defined by a 3D model, binding the material together to create a solid structure) [Column 20 line 15-17]. 
	Heikkila does not teach the sintering laser beam has a diameter of about 10 to 100 micron and the laser energy wavelength is about 100-1000 nanometers at about 500-2000 watts and with a beam having a diameter of less than about 50 microns.
	On the other hand, Buller discloses three-dimensional (3D) printing apparatuses and methods for forming 3D objects. [Column 7, Line 11-13] wherein the printing apparatus is continuously in operation e.g., printing a portion of the one or more 3D objects and/or forming a layer of powder [line 25-27]. The size of the particles of the powder range from about 10 micrometers (µm) to about 50 µm in fundamental length scale ( e.g., diameter). The printing can include sequentially melting multiple sequentially deposited layers of powder respectively, where one layer of melted (molten) material fuses with an adjacent layer to form at least a portion of a 3D object [Column 7, line 32-38] Buller further teaches that it can be selective laser sintering (SLS) techniques and the powder can be made of any suitable material, for example, the powder may comprise an elemental metal or metal alloy. In some embodiments, the material comprises a metal, such as steel (e.g., stainless steel), aluminum, aluminum alloys, [Column 7, Line 41-45]. Buller also teaches that the energy source can be any suitable type of laser [Column 8, Line 29-30] and the laser is configured to generate a laser beam having a spot size on the powder bed having a diameter ranging from about 50 micrometers (µm) to about 500 µm [Column 8, Line 44-47]. Buller further teaches the laser is configured to generate an optical power output (laser power) ranging from about 100 Watts to about 1,000 Watts [Column 8, Line 32-34] and the laser is configured to generate a laser beam having peak wavelength in a range of about 800 nm to about 1,500 nm [Column 8, Line 42-43]. 
	Buller’s work is analogous in the field of selective particle sintering, therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Heikkila’s teaching to have an additively manufactured coated product with increased material packing density. It is further noted that Buller’s  teaching of range of laser beam diameter, laser energy wavelength and laser power are either within or overlapping the claimed ranges as recited in the instantaneous claim 2 and 3. Therefore it is obvious to have a selected value from the range of Buller’s  because the ranges disclosed by the prior art are overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Merkling Sally can be reached on (571)2726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZMUN NAHAR SHAMS/               Examiner, Art Unit 1738                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736